UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Re:For the period ended June 12, 2008 COMMISSION FILE NUMBER: 000-22216 Suite 1710 - 650 West Georgia Street Vancouver, British Columbia Canada V6B 4N9 Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-For Form 40-F Form 20-F þ Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes¨ Noþ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes ¨ No þ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 13g3-2(b) under the Securities Exchange Act of 1934. Yes ¨ No þ If ‘Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): PRESS RELEASE CZN-TSX CZICF-OTCBB FOR IMMEDIATE RELEASE June 11, 2008 CANADIAN ZINC SUBMITSPERMIT APPLICATIONSFORPRODUCTION AT THE PRAIRIE CREEK MINE ·14 YEAR (PLUS) MINE LIFE:Based on Measured and Indicated Resources ·OPTIMIZATION OF MILLING PROCESS: Addition of Dense Media Plant and Paste Backfill ·NEW ENVIRONMENTAL MANAGEMENT PLAN:All tailings to be placed underground ·CONCENTRATES SHIPPED ON WINTER ROAD:Detailed transportation plan ·UPGRADE OF EXISTING FACILITIES: including new power generation plant Vancouver, British Columbia, June 11, 2008 - Canadian Zinc Corporation (TSX: CZN; OTCBB: CZICF) (the “Company” or “Canadian Zinc”) is extremely pleased to announce that applications have been submitted to the Mackenzie Valley Land and Water Board (the “MVLWB”) for permits for the proposed operations and production at the Prairie Creek Mine (the “Project”) in the Northwest Territories. After completing numerous exploration, engineering, environmental studies, and recently completing a major underground development and metallurgical program, CZN has now applied for a Type “A” Water Licence and Type “A” Land Use Permit (“LUP”) for the operation of the Prairie Creek Mine. The proposed new operation at Prairie Creek utilizes the extensive existing infrastructure and facilities that were built in the 1980’s which will be upgraded and enhanced to meet the highest environmental standards. The improvements proposed for specific site facilities will further mitigate the potential impact the Project may have on the environment. For example, the permanent disposal of filtered mill tailings as underground backfill instead of on the surface is proposed. “It has taken a long time to get to this point but the location of the Project has always dictated a very stringent approach to environmental management and mitigation” said Chief Operating Officer Alan Taylor.Since 2001 various aspects of the project have already been subjected to five environmental assessments by the Mackenzie Valley Environmental Impact Review Board and Canadian Zinc has successfully obtained five land use permits and a Type “B” water licence to carry out the necessary exploration and development programs at the mine site.The Company currently holds a Type “B” Water Licence and Land Use Permit for underground exploration and development and metallurgical testing and a Land Use Permit for surface exploration throughout the Prairie Creek property.The Company also holds a Land Use Permit and a Water Licence for the use and repair of the existing road that connects the mine with the Liard highway. “As a result of its previous experience in obtaining permits the Company has first-hand knowledge of the Mackenzie Valley permitting process and has incorporated extensive responsible environmental mitigative measures within this application.In turn, the regulatory and government agencies have developed a good understanding of the Prairie Creek Project, all of which should assist in expediting the new permit applications.” Alan Taylor added. The permit applications are currently under review by the MVLWB at this time and may be viewed on the MVLWB website at www.mvlwb.ca or on the Company website at www.canadianzinc.com The Proposed Prairie Creek Mine Operation: Mineral Resource Basis. The Prairie Creek Mine mineralization occurs as both Vein and Stratabound type deposits. Based on a recently completed detailed underground exploration and development program an updated mineral resource was calculated in 2007 (in accordance with the requirements of National Instrument 43-101 Standards for Disclosure for Mineral Projects) which defines an overall Measured and Indicated Mineral Resource totalling 5,158,164 tonnes grading 10.8% Pb, 11.3% Zn, 175 g/t Ag and 0.4% Cu.This is sufficient for more than 10 years of operations at the planned production rates. In addition, there is an open-ended inferred resource of 5,541,576 tonnes grading 11.4% Pb, 13.5% Zn, 215 g/t Ag and 0.5% Cu.Mineral resources were reported in a 43-101 compliant Technical Report dated October 12, 2007, prepared by MineFill Services Inc. (Dr.
